1 F.3d 843
UNITED STATES of America, Plaintiff-Appellant,v.Michael H. HUNTER, Defendant-Appellee.
No. 90-30252.
United States Court of Appeals,Ninth Circuit.
July 27, 1993.

Prior report:  985 F.2d 1003.
Before:  FARRIS, LEAVY and TROTT, Circuit Judges.

ORDER

1
A review of subsequent events in this matter demonstrates that this case finally has been disposed of and all appellate matters thereby rendered moot.  Accordingly, our opinion filed February 3, 1993, 985 F.2d 1003, and amended on March 3, 1993 (Slip op.  No. 90-30252) is ordered vacated and withdrawn from publication.  Any remaining aspects of this appeal are ordered dismissed.